Case: 11-60466     Document: 00511753036         Page: 1     Date Filed: 02/09/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         February 9, 2012

                                     No. 11-60466                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



GARY LEE COLVIN

                                                  Petitioner-Appellant
v.

COMMISSIONER OF INTERNAL REVENUE

                                                  Respondent-Appellee



                      Appeal from the United States Tax Court,
                              Internal Revenue Service
                                   No. 17167-09L


Before HIGGINBOTHAM, DAVIS and ELROD, Circuit Judges.
PER CURIAM:*
        Appellant challenges the Tax Court’s order rejecting appellant’s objections
to the Commissioner’s collection determination and conclusion that appellant’s
unpaid tax bill was still due and owing. We affirm for the following reasons.
        1. The Tax Court correctly concluded that pursuant to 11 U.S.C. §
523(a)(1)(A), Colvin’s tax debt was not discharged in his bankruptcy proceeding.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-60466    Document: 00511753036    Page: 2    Date Filed: 02/09/2012



                                No. 11-60466

      2. For reasons assigned in the Tax Court’s careful opinion of October 26,
2010, none of the other errors raised by appellant have merit.
      We therefore affirm the order of the Tax Court.
      AFFIRMED.




                                      2